CONCURS, WITH OPINION, SAYING:
While I disagree with the trial court's decision suppressing the intoxilizer result of .285 in this case (see our opinion inState v. Lambert (Nov. 27, 1991), Summit App. No. 15141, unreported), I am forced to reluctantly concur in affirming that decision because of the prosecutor's actions.  The State was notified of the additional ground for suppression and was given every opportunity to rebut the motion.  Not only did the prosecutor decline that invitation, but on appeal the sole assignment of error presented to this court dealt not with the merits of the motion to suppress, but only with whether it covered the very ground for which the prosecutor refused to prepare.
This whole approach has resulted in the suppression of what is probably a valid .285 result, indicating a highly impaired driver.